Name: Commission Regulation (EEC) No 1769/84 of 25 June 1984 laying down detailed rules limiting the grant of production aid for Williams pears preserved in syrup
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 166/ 16 Official Journal of the European Communities 26. 6 . 84 COMMISSION REGULATION (EEC) No 1769/84 of 25 June 1984 laying down detailed rules limiting the grant of production aid for Williams pears preseryed in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committee for Products Processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 3 (3) thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 991 /84 fixed at 70 085 tonnes the quantity of Williams pears preserved in syrup which is eligible for aid ; whereas provisions should be laid down governing the distribution of this overall quantity among the various processing under ­ takings ; Whereas, for that purpose, the most recent reliable data available on total quantities produced should be used as a basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984/85 marketing year, production aid for each processing undertaking shall for Williams pears preserved in syrup be limited to 69,78 % . 2: The percentage referred to in paragraph 1 shall in respect of undertakings which have started their production before the 1982/83 marketing year apply to one-third of the net weight of the total quantity produced during the 1981 /82, 1982/83 and , 1983/84 marketing years . In respect , of undertakings which have started their production during the marketing year : (a) 1982/83, the percentage shall apply to half of the net weight of the total quantity produced during 1982/83 and 1983/84 ; (b) 1983/84, the percentage shall apply to the net weight of the total quantity produced during that year. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 103, 16 . 4. 1984, p . 11 . O OJ No L 103 , 16 . 4. 1984, p . 22 .